Exhibit FOR IMMEDIATE RELEASE RICK’S CABARET INTERNATIONAL, INC. TO BUILD NEW GENTLEMEN’S CLUB NEAR DALLAS-FT. WORTH AIRPORT HOUSTON– (December 3, 2009) – Rick’s Cabaret International, Inc.(NASDAQ: RICK), the nation’s premier chain of upscale gentlemen’s clubs, said today it will build a new gentlemen’s club just off the freeway near the busy Dallas-Ft. Worth International Airport. “We have taken advantage of a rare opportunity to build a first class gentlemen’s club near the world’s seventh busiest airport,” said Eric Langan, President and CEO of Rick’s Cabaret. “Because of strict zoning regulations, it is difficult to find a licensed venue for a new adult club in or near most major cities in the U.S. and we feel very fortunate to have secured this site.” Mr.
